DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent October 29, 2021, claim(s) 1, 3-6, 9, 11, 16, 18, 20-23, 28, and 33-38 is/are pending in this application; of these claim(s) 1, 18, and 35 is/are in independent form.  Claim(s) 1, 5, 18, 22, 35, 36, and 37 is/are currently amended; claim(s) 4, 11, 16, 21, 28, and 38 is/are previously presented; claim(s) 3, 6, 9, 20, 23, 33, and 34 is/are original; claim(s) 2, 7, 8, 10, 12-15, 17, 19, 24-27, and 29-32 is/are cancelled.

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive.  Applicant argues that “KEGG” is not a trademark and therefore does not need a proper symbol indicating the trademark status (the Examiner interprets that Applicant’s Remarks that mention “KERR” is a typographical error and that Applicant intended to discuss “KEGG”).  The Examiner respectfully disagrees with Applicant’s argument.  According to the USPTO Trademark Electronic Search System (TESS), “KEGG” is a trademark with serial number 78711914 filed on September 13, 2005.  In addition, “KEGG Kyoto Encyclopedia of Genes and Genomes” is a trademark with serial number 78485148 filed on September 17, 2004.  Therefore, the objection to the Specification is not withdrawn.
October 29, 2021 have been fully considered but they are not persuasive.  Regarding the rejection under 35 U.S.C. § 112(a), Applicant argues on page 14 lines 6-10 of Applicant’s Remarks filed October 29, 2021 that the “computer engine” is merely a general-purpose computer and not a specialized computer.  Therefore, by Applicant’s admission, the Specification does not suggest that Applicant possessed the invention of the specialized computer in claim 18 and the dependent claims 20-23, 28, 33, and 34.  Therefore, by Applicant’s admission, the Specification does not suggest that Applicant possessed the invention of a specialized computer referred to as a “computer engine” in claim 18.
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive.  Regarding the rejection under 35 U.S.C. § 112(b), Applicant admits on page 14 lines 6-10 of Applicant’s Remarks filed October 29, 2021 that the “computer engine” is merely a general-purpose computer and not a specialized computer.  However, when invoking 35 U.S.C. § 112(f), a general-purpose computer is not sufficient to carry out the recited function; instead, a specialized computer is required.  Therefore, the independent claim 18 and dependent claims 20-23, 28, 33, and 34 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant’s arguments, see page 15 lines 6, filed October 29, 2021, with respect to claims 1, 5, 35, and 37 have been fully considered and are persuasive.  The rejection of claims 1, 5, 35, and 37 has been withdrawn.  Similarly, the rejection dependent claims 3, 4, 6, 8, 11, 16, 36, and 38, previously under 35 U.S.C. § 112(b), has been withdrawn.  Nevertheless, the rejection under 35 U.S.C. .
Specification
The use of the term KEGG, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a computer engine that searches…”  in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 20-23, 28, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 18 contains subject matter which was not specialized computer in claim 18.
Claims 20-23, 28, 33, and 34 are rejected because they are dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-23, 28, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim limitation “computer engine that searches…” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification because there is no mention in the specification of the specific “computer engine” that should be linked to specific steps other than a general-purpose computer.  Furthermore, Applicant’s Remarks suggest that the claimed “computer engine” is a graphical display system that includes any computer engine from known graphical display systems.  However, invoking 35 U.S.C. § 112(f) requires specialized algorithms in addition to a general-purpose computer.  Applicant admits on page 14 lines 6-10 of Applicant’s Remarks filed October 29, 2021 that the “computer engine” is merely a general-purpose computer and not a specialized computer.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 20-23, 28, 33, and 34 are rejected because they are dependent on a rejected base claim.

Allowable Subject Matter
Claims 1, 3-6, 9, 11, 16, and 35-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding the prior art, the Examiner reviewed Applicant’s Admitted Prior Art described in Applicant’s Specification Tables 1a-1d.  The closest reference, Carbonell et al, was also cited on Applicant’s Information Disclosure Statement (IDS).  See Carbonell Figure 2.  However, Carbonell does not teach “selecting and inputting user input data that includes designation of a host organism, a starting compound, and a desired target product into the pathway computer system.”  Instead, the user interface of Carbonell presupposes a single chassis organism, as noted in Applicant’s Specification at Para [0016].
US 2005/0079482 A1 (“Maranas”) corresponds to the Non-Patent Literature Pharkya et al, which was cited on Applicant’s IDS.  While Maranas teaches a universal databases of chemical reactions from a variety of chassis organisms, Maranas does not teach the search and retrieval and user interface that is specifically claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2005/0079482 A1 corresponds to the Non-Patent Literature cited on Applicant’s IDS (Pharkya et al).  However, the references do not teach the search and retrieval and user interface.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        November 20, 2021